Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 61-76, 78-81, and 97-101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 61, term “said probe body” (line 7) lacks antecedent basis.1

As to claim 76, term “said elongate portion” lacks antecedence.  It appears that this should be “elongate section”.
Dependent claims inherit those defects.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 61-65, 70-72, 74, 79-81, and 97-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brattesani (U.S. Pat. 5,423,677) in view of Lares et al. (U.S. Pat. 5,743,731, hereinafter “Lares”).
 	As to claim 61,  Brattesani discloses an intra-oral adaptor (probe 10) for use with a handpiece/light source (22) comprising:
a connector (coupling means 20, Fig.3) configured to connect said adaptor to said handpiece; and
an elongate probe (12,14,16, Fig.3) coupled to said adaptor, wherein: 

said elongate section including a tip (28) sized and shaped to be inserted between a tooth and adjacent gingiva (sized to measure depth of gingival pockets, col.5, lines 14-24).
Although Brattesani does disclose that, upon connection of the adapter to the handpiece, the long axis of the elongate section extends at an angle of 45-90 degrees from the central longitudinal axis of the handpiece (see Figs.3,4), Brattesani fails to disclose that the handpiece (22) includes an image sensor that defines a line of sight along the central longitudinal axis such that at least a portion of the elongate section is viewable within a field of view (FOV) of the image sensor.  However, Lares, in a similar field of endeavor, teaches to include an image sensor (CCD camera 44, Figs.1,3) in a dental instrument handpiece (connector handpiece 14, Figs.1,3) in cooperation with a window (lens 74, Fig.2) in an adaptor (adaptor body 12, Fig.2) providing a field of view of the elongate section of the probe (elongate section 31 of the probe is within field of view 32 of the image sensor via window 74, as shown in Fig.2).  Lares teaches that inclusion of such visualization assembly in the dental instrument improves visualization of difficult to see work areas as well as improves ergonomics of dentist positioning (col.1, line 19 to col.2, line 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a visualization system in the Brattesani device for the reasons taught by Lares.  Doing so will place an image sensor in the handle (22) with a line of sight of the image senor parallel with the central longitudinal axis of the handle (as shown by 44 in Fig.3 of Lares).  Additionally, viewing window (i.e. 74 of Fig.2 of Lares) in the connector (20) 
	As to claim 62, said connector is configured to mount on at least a portion of said IOS (Brattesani, connector 20 mounts to handpiece (IOS) 22, Fig.4).
	As to claim 63, said adaptor further comprises at least one sealed transparent window aligned with the FOV of said image sensor (regarding obvious incorporation of the visualization system of Lares into Brattesani, the lens 74 of Lares would constitute a sealed transparent window; in addition, the lens 74 can include a protective window (not shown), Lares, col.8, lines 16-28).  
	As to claim 64, said connector rigidly couples said adaptor to said IOS (connector 20 rigidly mounts to handpiece (IOS) 22, Fig.4).
	As to claim 65, wherein once coupled, said adaptor and said probe are configured with freedom of movement with respect to said IOS (probe 10 of Brattesani is detachable (Fig.3), therefore, once coupled, it has freedom of movement with respect to the handpiece (IOS) by detachment).
	As to claims 70-72, said probe includes at least one marking including a specular sphere arranged on the outer surface of the probe and illuminated from within (probe 10 of Brattesani includes a sphere 28, Figs.1,2, on the tip which is illuminated from within, col.6, lines 41-46).

As to claim 78, Brattesani fails to disclose that probe is configured for detachment from said adaptor.  However, Lares further teaches to make the probe detachable from the adaptor (note attachment means 26 for reversibly attaching instrument tips 28, Fig.2, col.5, lines 23-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the probe (12,14,16) of Brattesani to be detachable from the connector (20), as taught by Lares, in order to provide the capability of quick replacement of the probe in case of damage or need for a different probe.
	As to claim 79, said probe comprises a material configured for processing in an autoclave (Brattesani, col.3, lines 39-44).
	As to claims 80 and 81, said probe and said adaptor are disposable (probe 10 is capable of being disposed of).
	As to claim 97, said adaptor is configured so that said elongate section of said probe extends approximately 90 degrees to a long axis of said adaptor (as shown in Fig.1, the section probe between 14 and 16 (elongate section) appears to be approximately 90 degrees to that of section between 16 and 12).  
As to claim 98, a distance between a tip of said probe and said adaptor is configured to fit inside an adult human mouth (Brattesani, Fig.5, col.3, lines 45-47; the probe fits inside a person’s mouth, col.3, lines 35-39).
.

Claims 66-68, 73, and 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brattesani (U.S. Pat. 5,423,677) in view of Lares et al. (U.S. Pat. 5,743,731, hereinafter “Lares”), as set forth above with respect 61, and further in view of Jeffcoat et al. (U.S. Pat. 4,764,114, hereinafter “Jeffcoat”).
As to claims 66, 67, 73 and 101, Brattesani discloses the dental instrument as described above with respect to claim 61 but fails to disclose that the adaptor further comprises at least one force sensor coupled to the probe and configured to measure at least one of movement and deflection of the probe, wherein the probe comprises at least a first portion configured to move with respect to a second portion. In an analogous dental instrument (see Figs. 2-4), Jeffcoat teaches use of a force sensor in the adaptor that is configured to measure movement/deflection2 of the probe (note linear variable differential transformer (LDVT) 46 which provides a direct indication of motion/axial deflection of the shaft 44, Fig.3, col.3, line 65 to col.4, line 8, shaft 44 being connected to probe member 80 in the probe tip unit 34, Fig.3, 4, to measure relative 
As to claim 68, inclusion of the force sensor of Jeffcoat in the Brattesani device, as set forth above, includes use of spring 72 for applying a retraction force to the probe member 80 (Fig.4, col.4, lines 17-41).  Such spring constitutes an actuator configured to automatically move the probe in a proximal direction.

Claims 75, 76 and 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brattesani (U.S. Pat. 5,423,677) in view of Lares et al. (U.S. Pat. 5,743,731, hereinafter “Lares”), as set forth above with respect 61, and further in view of Ademovic (U.S. Pat. 5,049,070).
As to claim 75-76, Brattesani in view of Lares, as set forth above with respect to claim 61, discloses an angled lens system (Lares, lens 74) that is angled to view the probe tip and thus fails to disclose at least one mirror for directing light from said FOV, wherein said elongate portion of said probe is viewable within said FOV via said mirror.  Ademovic teaches, in the same field of endeavor, that a mirror could alternatively be used to direct light from the FOV 
As to claim 100, and in view of the mirror as set forth above with respect to claims 75-76, given the assumed dimensions as set forth with respect to claim 99 above, angle between a line from connector 20 (where the mirror would be located) to the tip of the probe (line AB below) will be at least 45 degrees to the line of sight of the image sensor (line AC below).
		
    PNG
    media_image1.png
    200
    367
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 69 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 4, 2021 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.  
 In view of the amendments to claim 61, the rejection over Lares has been withdrawn.  However, a new rejection over Brattesani (U.S. Pat. 5,423,677) in view of Lares has been set forth above.  It is noted that Brattesani was applied because of its relevance to claims 70-72, but other references could have been substituted (e.g. Kang (US 2009/0061383) or Jeffcoat (U.S. Pat. 4,764,114) to show obviousness of at least claim 61.  In the interest of furthering prosecution, it is noted that the Examiner could have also base rejections on at least claim 61 using Werly (U.S. 5,178,536).  Werly is particularly relevant with respect to its positioning of mirrors 20 and 48 (see Fig.4).  Rejections based on Ademovic (U.S. Pat. 5,049,070) are also possible.  Although the probe of Ademovic is a drill burr, drill burrs can be less than 2.0 mm in diameter (see Mandell and Boston, cited below) and thus will fall within Applicant’s range for “sized and shaped to be inserted between a tooth and adjacent gingiva” (see paragraph [0164] of the PGPUB 2017/0007377 for this application).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5634790 A	Pathmanabhan; Ravi et al.
US 5178536 A	Werly; Marc et al.

US 8439682 B1	Heath; Derek et al.
US 4279598 A	Scheicher; Hans M. F.
US 6257889 B1	Boston; Daniel W.
US 5435722 A	Mandell; Charles S.
 	US 20020037490 A1	Oyamada, Yuuki et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In a phone conversation with Applicant’s Representative, it was agreed that such term be treated as “a body of said elongate probe” for purposes of examination.
        2 Since “deflection” encompasses causing something to change direction, movement of shaft 44 in its axial direction is considered as being axially deflected.